Name: 86/318/EEC: Commission Decision of 19 June 1986 establishing the amendments to be made in respect of seed potatoes to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-07-23

 Avis juridique important|31986D031886/318/EEC: Commission Decision of 19 June 1986 establishing the amendments to be made in respect of seed potatoes to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) Official Journal L 200 , 23/07/1986 P. 0034*****COMMISSION DECISION of 19 June 1986 establishing the amendments to be made in respect of seed potatoes to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) (86/318/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/665/EEC of 24 June 1980 on combating Corynebacterium sepedonicum (1), in particular Article 9 (2) thereof, Having regard to the communication made by Denmark on 15 November 1985; Whereas Denmark has implemented a programme to eradicate Corynebacterium sepedonicum, the agent causing bacterial ring rot in potatoes and known to occur in Denmark; Whereas Denmark adopted, within the framework of this programme, on 28 September 1984, the Landbrugsministeriets bekendtgorelse nr. 499 om laeggekartofler (Ministry of Agriculture Order No 499 concerning seed potatoes), and on 29 August 1985, the Landbrugsministeriets bekendtgorelse nr. 395 om konsumkartofler (Ministry of Agriculture Order No 395 concerning potatoes for consumption); Whereas these provisions mainly lay down that, - seed potatoes must originate from disease-free potato meristems, and - potatoes for consumption must have been produced from propagating materials which originate from disease-free potato meristems; Whereas pursuant to Order No 499, seed potatoes from other Member States may no longer be imported into Denmark, unless they meet the aforementioned requirement; Whereas Denmark has justified these measures by the need to ensure that the effectiveness of its eradication programme is not jeopardized by possible reinfections of its own potato production through contacts with potatoes of uncertain origin as regards their health standard; Whereas by Commission Decision 86/250/EEC (2), Denmark was required to amend Order No 395 in respect of potatoes for consumption; Whereas, however, the technical examination of the measures adopted by Denmark has not yet been completed; whereas, in particular, there is insufficient information to assess whether seed potatoes originating in parts of the Community where Corynebacterium sepedonicum is not known to occur, and which have been officially certified under Council Directive 66/403/EEC (3) may present a potential risk for the effectiveness of the Danish eradication programme; Whereas it is therefore prudent to allow Denmark, to require for a limited period, certain additional safeguards, until the aforementioned assessment can be made; Whereas, however, it has been established, that the requirement of disease-free potato meristems is too specific and therefore too limited with regard to the legitimate objective of preventing the introduction or spread of Corynebacterium sepeconidum in Denmark; Whereas Denmark should accept appropriate alternatives; Whereas the additional safeguards shall be reconsidered at the expiry of the aforementioned limited period, with a view to establishing uniform standards and rules against the introduction or spread of Corynebacterium sepedonicum, applicable to all Member States; Whereas this Decision is without prejudice to any further action which might be decided as a result of the continuing technical examination of the Danish measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Denmark shall amend the 'Landbrugsministeriets bekendtgorelse nr. 499 on laeggekartofler' of 1984 in such a way that the requirement of Article 28 (1) and (2) (a) that the lot concerned has originated from disease-free potato meristems is broadened to enable seed potatoes to be imported also if the lot concerned has originated from other material found free of potato ring rot in tests carried out either officially or under official control according to appropriate methods, - either on the plants of the initial clonal selection, - or on representative samples of the basic seed potatoes or earlier propagations. 2. The requirement referred to in paragraph 1 shall expire on 30 June 1987. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 19 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 180, 14. 7. 1980, p. 30. (2) OJ No L 165, 21. 6. 1986, p. 36. (3) OJ No 125, 11. 7. 1966, p. 2320/66.